[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUMMARY: The trial court erred in determining that a company was prohibited under R.C. 5715.19(A)(2) from filing tax-assessment complaints for tax year 1994 on the basis of previous filings within the same triennium, when the record shows that the company had voluntarily withdrawn its initial tax complaints for tax year 1993 before the board of revision even had the opportunity to evaluate the initial complaints for compliance with the statutory jurisdictional mandates.
JUDGMENT: REVERSED AND CAUSE REMANDED.
JUDGES: DOAN, P.J., PAINTER and SHANNON, JJ.